DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al. (2016034075) in view of Nowak et al. (2015/0188277).

Regarding claim 1, Tanino et al. disclose: a discharge electrode (11, 12, 13, 14) to excite a laser gas supplied to a discharge region (Fig. 1, [0042]); a first member (31) including a first opening (41) to allow a first laser beam (L) to pass therethrough, the first laser beam being a laser beam that is to be propagated to the discharge region (Figs 1 and 4, [0042], [0052]), and a second member (32) facing the first member with the discharge region located therebetween, the second member including a third opening (42) through which the first laser beam that has been propagated through the first opening and the discharge region and the second laser beam that is to be propagated to the second opening through the discharge region pass (Figs 1 and 4, [0042], [0052]).
Tanino et al. do not disclose: a first shielding member including a first opening, and a second opening to allow a second laser beam to pass therethrough, the second laser beam being the laser beam that has taken a round trip through the discharge region after passing through the first opening; and a second shielding member facing the first shielding member with the discharge region located therebetween, the second shielding member including a third opening; wherein a plane shape of the third opening includes a rectilinear segment, when a plane shape of the third opening is projected onto the first shielding member, a line segment interconnecting a centroid of a plane shape of the second opening and a centroid of a plane shape of the third opening is directed differently from a line perpendicular to the rectilinear segment, and when diffracted light is caused by passage of spontaneous emission light through the third opening, intensity of the diffracted light is reduced in a direction of the line segment.
Nowak et al. disclose: a first shielding member (61) including a first opening (65), and a second shielding member (62) facing the first shielding member with the discharge region located therebetween, the second shielding member including a third opening (66); wherein a plane shape of the third opening includes a rectilinear segment (third opening is rectangular shaped and has a 

Regarding claim 2, Tanino as modified disclose: wherein a plane shape of the third opening includes two rectilinear segments that define a corner (rectangular opening has two rectilinear segments that define a corner) therebetween, and when a plane shape of the third opening is projected onto the first shielding member, a centroid of a plane shape of the second opening and a centroid of a plane shape of the third opening line up in a direction of a line segment interconnecting a centroid of a plane shape of the third opening and the corner (taught by the device as modified since second opening 

Regarding claim 5, Tanino as modified disclose: wherein a plane shape of the third opening is a polygon including one or more pairs of parallel sides (rectangular opening is a polygon with one or more pairs of parallel sides) (Nowak, Fig. 7, [0081]-[0083]).

Regarding claim 6, Tanino as modified disclose: further comprising a housing to house the discharge electrode (Tanino, [0049]), the first shielding member, and the second shielding member, wherein the first laser beam is the laser beam first propagated through the discharge region after entering the housing and passes through the third opening (laser beam L enters through opening 41, passes through the discharge region and is reflected by mirror 45, passes through the discharge region again and is directed at mirror 44) (Tanino, Fig. 4).

Regarding claim 7, Tanino as modified disclose: further comprising a plurality of mirrors 43, 44, 45 and 46) to reflect the laser beam, the plurality of mirrors facing each other with the first shielding member, the discharge region, and the second shielding member disposed therebetween, wherein at least one of the plurality of mirrors is a concave mirror (Tanino, [0042], [0051]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a plane shape of the third opening includes two rectilinear segments that define a corner therebetween, and when a plane shape of the third opening is projected onto the first shielding member, an angle 0 defined by a line segment interconnecting a centroid of a plane shape of the second opening and a centroid of a plane shape of the third opening and a line segment connected to the corner satisfies the formula: n(π/2)-0.14π≤θ≤n(π/2)+0.14π.”
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a plane shape of the second opening includes a rectilinear segment, the second shielding member includes a fourth opening to allow a third laser beam to pass therethrough, the third laser beam being the laser beam that has been propagated through the second opening and the discharge region, and a fifth opening to allow a fourth laser beam to pass therethrough, the fourth laser beam being the laser beam that has taken a round trip through the discharge region after passing through the fourth opening, and when a plane shape of the second opening is projected onto the second shielding member, a line segment interconnecting a centroid of a plane shape of the second opening and a centroid of a plane shape of the fifth opening is directed differently from a line perpendicular to the rectilinear segment of the second opening.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828